
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1677
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize the Defense Production Act
		  of 1950, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Defense Production Act Reauthorization
			 of 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Reauthorization of Defense Production Act of
				1950.
					Sec. 3. Declaration of policy.
					Sec. 4. Priority in contracts and orders.
					Sec. 5. Designation of energy as a strategic and critical
				material.
					Sec. 6. Strengthening domestic capability.
					Sec. 7. Expansion of productive capacity and
				supply.
					Sec. 8. Definitions.
					Sec. 9. Voluntary agreements and plans of action for national
				defense.
					Sec. 10. Employment of personnel; appointment policies; nucleus
				executive reserve; use of confidential information by employees; printing and
				distribution of reports.
					Sec. 11. Defense Production Act Committee.
					Sec. 12. Annual report on impact of offsets.
				
			2.Reauthorization of Defense Production Act
			 of 1950
			(a)Termination of Act
				(1)TerminationSection 717 of the Defense Production Act
			 of 1950 (50 U.S.C. App. 2166) is amended—
					(A)by striking subsections (a) and (b) and
			 inserting the following:
						
							(a)Title I (except section 104), title III,
				and title VII (except sections 707, 708, and 721) shall terminate on September
				30, 2014, except that all authority extended under title III on or after the
				date of enactment of the Defense Production
				Act Reauthorization of 2009 shall be effective for any fiscal
				year only to such extent or in such amounts as are provided in advance in
				appropriations Acts.
							(b)Notwithstanding subsection (a), any agency
				created under a provision of law that is terminated under subsection (a) may
				continue in existence, for purposes of liquidation, for a period not to exceed
				6 months, beginning on the date of termination of the provision authorizing the
				creation of such agency under subsection
				(a).
							;
				and
					(B)in subsection (c), by striking the second
			 undesignated paragraph.
					(2)RepealsTitles II, IV, V, and VI of the Defense
			 Production Act of 1950 (50 U.S.C. App. 2151 et seq., 2101 et seq., 2121 et
			 seq., and 2131 et seq.) are repealed.
				(b)Authorization of
			 appropriationsSection 711 of
			 the Defense Production Act of 1950 (50 U.S.C. App. 2161) is amended—
				(1)in subsection (a)—
					(A)in the first sentence, by striking
			 (including and all that follows through ) by and
			 inserting by; and
					(B)by striking (a)
			 Authorization.—Except as provided in subsection
			 (b), there and inserting There; and
					(2)by striking subsection (b).
				3.Declaration of policy
			(a)FindingsSection 2 of the Defense Production Act of
			 1950 (50 U.S.C. App. 2062) is amended to read as follows:
				
					2.Declaration of policy
						(a)FindingsCongress finds that—
							(1)the security of the United States is
				dependent on the ability of the domestic industrial base to supply materials
				and services for the national defense and to prepare for and respond to
				military conflicts, natural or man-caused disasters, or acts of terrorism
				within the United States;
							(2)to ensure the vitality of the domestic
				industrial base, actions are needed—
								(A)to promote industrial resources
				preparedness in the event of domestic or foreign threats to the security of the
				United States;
								(B)to support continuing improvements in
				industrial efficiency and responsiveness;
								(C)to provide for the protection and
				restoration of domestic critical infrastructure operations under emergency
				conditions; and
								(D)to respond to actions taken outside of the
				United States that could result in reduced supplies of strategic and critical
				materials, including energy, necessary for national defense and the general
				economic well-being of the United States;
								(3)in order to provide for the national
				security, the national defense preparedness effort of the United States
				Government requires—
								(A)preparedness programs to respond to both
				domestic emergencies and international threats to national defense;
								(B)measures to improve the domestic industrial
				base for national defense;
								(C)the development of domestic productive
				capacity to meet—
									(i)essential national defense needs that can
				result from emergency conditions; and
									(ii)unique technological requirements;
				and
									(D)the diversion of certain materials and
				facilities from ordinary use to national defense purposes, when national
				defense needs cannot otherwise be satisfied in a timely fashion;
								(4)to meet the requirements referred to in
				this subsection, this Act provides the President with an array of authorities
				to shape national defense preparedness programs and to take appropriate steps
				to maintain and enhance the domestic industrial base;
							(5)in order to ensure national defense
				preparedness, it is necessary and appropriate to assure the availability of
				domestic energy supplies for national defense needs;
							(6)to further assure the adequate maintenance
				of the domestic industrial base, to the maximum extent possible, domestic
				energy supplies should be augmented through reliance on renewable energy
				sources (including solar, geothermal, wind, and biomass sources), more
				efficient energy storage and distribution technologies, and energy conservation
				measures;
							(7)much of the industrial capacity that is
				relied upon by the United States Government for military production and other
				national defense purposes is deeply and directly influenced by—
								(A)the overall competitiveness of the
				industrial economy of the United States; and
								(B)the ability of industries in the United
				States, in general, to produce internationally competitive products and operate
				profitably while maintaining adequate research and development to preserve
				competitiveness with respect to military and civilian production; and
								(8)the inability of industries in the United
				States, especially smaller subcontractors and suppliers, to provide vital parts
				and components and other materials would impair the ability to sustain the
				Armed Forces of the United States in combat for longer than a short
				period.
							(b)Statement of policyIt is the policy of the United States
				that—
							(1)to ensure the adequacy of productive
				capacity and supply, Federal departments and agencies that are responsible for
				national defense acquisition should continuously assess the capability of the
				domestic industrial base to satisfy production requirements under both
				peacetime and emergency conditions, specifically evaluating the availability of
				adequate production sources, including subcontractors and suppliers, materials,
				skilled labor, and professional and technical personnel;
							(2)every effort should be made to foster
				cooperation between the defense and commercial sectors for research and
				development and for acquisition of materials, components, and equipment;
							(3)plans and programs to carry out the
				purposes of this Act should be undertaken with due consideration for promoting
				efficiency and competition;
							(4)in providing United States Government
				financial assistance under this Act to correct a domestic industrial base
				shortfall, the President should give consideration to the creation or
				maintenance of production sources that will remain economically viable after
				such assistance has ended;
							(5)authorities under this Act should be used
				to reduce the vulnerability of the United States to terrorist attacks, and to
				minimize the damage and assist in the recovery from terrorist attacks that
				occur in the United States;
							(6)in order to ensure productive capacity in
				the event of an attack on the United States, the United States Government
				should encourage the geographic dispersal of industrial facilities in the
				United States to discourage the concentration of such productive facilities
				within limited geographic areas that are vulnerable to attack by an enemy of
				the United States;
							(7)to ensure that essential national defense
				requirements are met, consideration should be given to stockpiling strategic
				materials, to the extent that such stockpiling is economical and feasible;
				and
							(8)in the construction of any industrial
				facility owned by the United States Government, in the rendition of any
				financial assistance by the United States Government for the construction,
				expansion, or improvement of any industrial facility, and in the production of
				goods and services, under this Act or any other provision of law, each
				department and agency of the United States Government should apply, under the
				coordination of the Federal Emergency Management Agency, when practicable and
				consistent with existing law and the desirability for maintaining a sound
				economy, the principle of geographic dispersal of such facilities in the
				interest of national
				defense.
							.
			4.Priority in contracts and
			 ordersSection 101 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2071) is amended by adding at
			 the end the following:
			
				(d)The head of each Federal agency to which
				the President delegates authority under this section shall—
					(1)not later than 270 days after the date of
				enactment of the Defense Production Act
				Reauthorization of 2009, issue final rules, in accordance with
				section 553 of title 5, United States Code, that establish standards and
				procedures by which the priorities and allocations authority under this section
				is used to promote the national defense, under both emergency and nonemergency
				conditions; and
					(2)as appropriate and to the extent
				practicable, consult with the heads of other Federal agencies to develop a
				consistent and unified Federal priorities and allocations
				system.
					.
		5.Designation of energy as a strategic and
			 critical materialSection 106
			 of the Defense Production Act of 1950 (50 U.S.C. App. 2076) is amended—
			(1)by striking such designation
			 and all that follows through (1) and inserting such
			 designation;
			(2)by striking ; or and
			 inserting a period; and
			(3)by striking paragraph (2).
			6.Strengthening domestic
			 capabilitySection 107 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2077) is amended—
			(1)in subsection (a)—
				(A)by inserting restore, after
			 modernize,; and
				(B)by inserting materials,
			 after items,; and
				(2)in subsection (b)—
				(A)by striking paragraph (1);
				(B)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively; and
				(C)in paragraph (1), as so redesignated, by
			 striking or critical technology items and inserting ,
			 critical technology items, essential materials, and industrial
			 resources.
				7.Expansion of productive capacity and
			 supplyTitle III of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2091 et seq.) is amended to read
			 as follows:
			
				IIIExpansion of productive capacity and
				supply
					301.Presidential Authorization for the National
				Defense
						(a)Expediting production and deliveries or
				services
							(1)Authorized activitiesTo reduce current or projected shortfalls
				of industrial resources, critical technology items, or essential materials
				needed for national defense purposes, subject to such regulations as the
				President may prescribe, the President may authorize a guaranteeing agency to
				provide guarantees of loans by private institutions for the purpose of
				financing any contractor, subcontractor, provider of critical infrastructure,
				or other person in support of production capabilities or supplies that are
				deemed by the guaranteeing agency to be necessary to create, maintain,
				expedite, expand, protect, or restore production and deliveries or services
				essential to the national defense.
							(2)Presidential determinations
				requiredExcept during a
				period of national emergency declared by Congress or the President, a loan
				guarantee may be entered into under this section only if the President
				determines that—
								(A)the loan guarantee is for an activity that
				supports the production or supply of an industrial resource, critical
				technology item, or material that is essential for national defense
				purposes;
								(B)without a loan guarantee, credit is not
				available to the loan applicant under reasonable terms or conditions sufficient
				to finance the activity;
								(C)the loan guarantee is the most cost
				effective, expedient, and practical alternative for meeting the needs of the
				Federal Government;
								(D)the prospective earning power of the loan
				applicant and the character and value of the security pledged provide a
				reasonable assurance of repayment of the loan to be guaranteed;
								(E)the loan to be guaranteed bears interest at
				a rate determined by the Secretary of the Treasury to be reasonable, taking
				into account the then-current average yield on outstanding obligations of the
				United States with remaining periods of maturity comparable to the maturity of
				the loan;
								(F)the loan agreement for the loan to be
				guaranteed provides that no provision of the loan agreement may be amended or
				waived without the consent of the fiscal agent of the United States for the
				guarantee; and
								(G)the loan applicant has provided or will
				provide—
									(i)an assurance of repayment, as determined by
				the President; and
									(ii)security—
										(I)in the form of a performance bond,
				insurance, collateral, or other means acceptable to the fiscal agent of the
				United States; and
										(II)in an amount equal to not less than 20
				percent of the amount of the loan.
										(3)Limitations on loansLoans under this section may be—
								(A)made or guaranteed under the authority of
				this section only to the extent that an appropriations Act—
									(i)provides, in advance, budget authority for
				the cost of such guarantees, as defined in section 502 of the Federal Credit
				Reform Act of 1990 (2 U.S.C. 661a); and
									(ii)establishes a limitation on the total loan
				principal that may be guaranteed; and
									(B)made without regard to the limitations of
				existing law, other than section 1341 of title 31, United States Code.
								(b)Fiscal agents of the United States
							(1)In generalAny Federal agency or any Federal reserve
				bank, when designated by the President, is hereby authorized to act, on behalf
				of any guaranteeing agency, as fiscal agent of the United States in the making
				of such contracts of guarantee and in otherwise carrying out the purposes of
				this section.
							(2)FundsAll such funds as may be necessary to
				enable any fiscal agent described in paragraph (1) to carry out any guarantee
				made by it on behalf of any guaranteeing agency shall be supplied and disbursed
				by or under authority from such guaranteeing agency.
							(3)Limit on liabilityNo fiscal agent described in paragraph (1)
				shall have any responsibility or accountability, except as agent in taking any
				action pursuant to or under authority of this section.
							(4)ReimbursementsEach fiscal agent described in paragraph
				(1) shall be reimbursed by each guaranteeing agency for all expenses and losses
				incurred by such fiscal agent in acting as agent on behalf of such guaranteeing
				agency, including, notwithstanding any other provision of law, attorneys' fees
				and expenses of litigation.
							(c)Oversight
							(1)In generalAll actions and operations of fiscal agents
				under authority of or pursuant to this section shall be subject to the
				supervision of the President, and to such regulations as the President may
				prescribe.
							(2)Other authorityThe President is authorized to
				prescribe—
								(A)either specifically or by maximum limits or
				otherwise, rates of interest, guarantee and commitment fees, and other charges
				which may be made in connection with loans, discounts, advances, or commitments
				guaranteed by the guaranteeing agencies through fiscal agents under this
				section; and
								(B)regulations governing the forms and
				procedures (which shall be uniform to the extent practicable) to be utilized in
				connection with such guarantees.
								(d)Aggregate guarantee amounts
							(1)Industrial resource and critical technology
				shortfalls
								(A)In generalIf the making of any guarantee or
				obligation of the Federal Government under this title relating to a domestic
				industrial base shortfall would cause the aggregate outstanding amount of all
				guarantees for such shortfall to exceed $50,000,000, any such guarantee may be
				made only—
									(i)if the President has notified the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives in writing of the proposed
				guarantee; and
									(ii)after the 30-day period following the date
				on which notice under clause (i) is provided.
									(B)Waivers authorizedThe requirements of subparagraph (A) may be
				waived—
									(i)during a period of national emergency
				declared by Congress or the President; or
									(ii)upon a determination by the President, on a
				nondelegable basis, that a specific guarantee is necessary to avert an
				industrial resource or critical technology item shortfall that would severely
				impair national defense capability.
									(2)Other limitationsThe authority conferred by this section
				shall not be used primarily to prevent the financial insolvency or bankruptcy
				of any person, unless—
								(A)the President certifies that the insolvency
				or bankruptcy would have a direct and substantially adverse effect upon
				national defense production; and
								(B)a copy of the certification under
				subparagraph (A), together with a detailed justification thereof, is
				transmitted to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives
				not later than 10 days prior to the exercise of that authority for such
				use.
								302.Loans to Private Business
				enterprises
						(a)Loan
				AuthorityTo reduce current
				or projected shortfalls of industrial resources, critical technology items, or
				materials essential for the national defense, the President may make provision
				for loans to private business enterprises (including nonprofit research
				corporations and providers of critical infrastructure) for the creation,
				maintenance, expansion, protection, or restoration of capacity, the development
				of technological processes, or the production of essential materials, including
				the exploration, development, and mining of strategic and critical metals and
				minerals.
						(b)Conditions of loansLoans may be made under this section on
				such terms and conditions as the President deems necessary, except that—
							(1)financial assistance may be extended only
				to the extent that it is not otherwise available from private sources on
				reasonable terms; and
							(2)during periods of national emergency
				declared by the Congress or the President, no such loan may be made unless the
				President determines that—
								(A)the loan is for an activity that supports
				the production or supply of an industrial resource, critical technology item,
				or material that is essential to the national defense;
								(B)without the loan, United States industry
				cannot reasonably be expected to provide the needed capacity, technological
				processes, or materials in a timely manner;
								(C)the loan is the most cost-effective,
				expedient, and practical alternative method for meeting the need;
								(D)the prospective earning power of the loan
				applicant and the character and value of the security pledged provide a
				reasonable assurance of repayment of the loan in accordance with the terms of
				the loan, as determined by the President; and
								(E)the loan bears interest at a rate
				determined by the Secretary of the Treasury to be reasonable, taking into
				account the then-current average yield on outstanding obligations of the United
				States with remaining periods of maturity comparable to the maturity of the
				loan.
								(c)Limitations on loansLoans under this section may be—
							(1)made or guaranteed under the authority of
				this section only to the extent that an appropriations Act—
								(A)provides, in advance, budget authority for
				the cost of such guarantees, as defined in section 502 of the Federal Credit
				Reform Act of 1990 (2 U.S.C. 661a); and
								(B)establishes a limitation on the total loan
				principal that may be guaranteed; and
								(2)made without regard to the limitations of
				existing law, other than section 1341 of title 31, United States Code.
							(d)Aggregate loan amounts
							(1)In generalIf the making of any loan under this
				section to correct a shortfall would cause the aggregate outstanding amount of
				all obligations of the Federal Government under this title relating to such
				shortfall to exceed $50,000,000, such loan may be made only—
								(A)if the President has notified the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives, in writing, of the proposed
				loan; and
								(B)after the 30-day period following the date
				on which notice under subparagraph (A) is provided.
								(2)Waivers authorizedThe requirements of paragraph (1) may be
				waived—
								(A)during a period of national emergency
				declared by the Congress or the President; and
								(B)upon a determination by the President, on a
				nondelegable basis, that a specific loan is necessary to avert an industrial
				resource or critical technology shortfall that would severely impair national
				defense capability.
								303.Other Presidential Action
				Authorized
						(a)In general
							(1)In generalTo create, maintain, protect, expand, or
				restore domestic industrial base capabilities essential for the national
				defense, the President may make provision—
								(A)for purchases of or commitments to purchase
				an industrial resource or a critical technology item, for Government use or
				resale;
								(B)for the encouragement of exploration,
				development, and mining of critical and strategic materials, and other
				materials;
								(C)for the development of production
				capabilities; and
								(D)for the increased use of emerging
				technologies in security program applications and the rapid transition of
				emerging technologies—
									(i)from Government-sponsored research and
				development to commercial applications; and
									(ii)from commercial research and development to
				national defense applications.
									(2)Treatment of certain agricultural
				commoditiesA purchase for
				resale under this subsection shall not include that part of the supply of an
				agricultural commodity which is domestically produced, except to the extent
				that such domestically produced supply may be purchased for resale for
				industrial use or stockpiling.
							(3)Terms
				of salesNo commodity
				purchased under this subsection shall be sold at less than—
								(A)the established ceiling price for such
				commodity, except that minerals, metals, and materials shall not be sold at
				less than the established ceiling price, or the current domestic market price,
				whichever is lower; or
								(B)if no ceiling price has been established,
				the higher of—
									(i)the current domestic market price for such
				commodity; or
									(ii)the minimum sale price established for
				agricultural commodities owned or controlled by the Commodity Credit
				Corporation, as provided in section 407 of the Agricultural Act of 1949 (7
				U.S.C. 1427).
									(4)Delivery
				datesNo purchase or
				commitment to purchase any imported agricultural commodity shall specify a
				delivery date which is more than 1 year after the date of termination of this
				section.
							(5)Presidential determinationsExcept as provided in paragraph (7), the
				President may not execute a contract under this subsection unless the President
				determines that—
								(A)the industrial resource, material, or
				critical technology item is essential to the national defense; and
								(B)without Presidential action under this
				section, United States industry cannot reasonably be expected to provide the
				capability for the needed industrial resource, material, or critical technology
				item in a timely manner.
								(6)Notification to Congress of
				shortfall
								(A)In generalExcept as provided in paragraph (7), the
				President shall provide written notice to the Committee on Banking, Housing,
				and Urban Affairs of the Senate and the Committee on Financial Services of the
				House of Representatives of a domestic industrial base shortfall prior to
				taking action under this subsection to remedy the shortfall. The notice shall
				include the determinations made by the President under paragraph (5).
								(B)Aggregate amountsIf the taking of any action under this
				subsection to correct a domestic industrial base shortfall would cause the
				aggregate outstanding amount of all such actions for such shortfall to exceed
				$50,000,000, the action or actions may be taken only after the 30-day period
				following the date on which the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives have been notified in writing of the proposed action.
								(7)Waivers authorizedThe requirements of paragraphs (1) through
				(6) may be waived—
								(A)during a period of national emergency
				declared by the Congress or the President; or
								(B)upon a determination by the President, on a
				nondelegable basis, that action is necessary to avert an industrial resource or
				critical technology item shortfall that would severely impair national defense
				capability.
								(b)Exemption for certain
				limitationsSubject to the
				limitations in subsection (a), purchases and commitments to purchase and sales
				under subsection (a) may be made without regard to the limitations of existing
				law (other than section 1341 of title 31, United States Code), for such
				quantities, and on such terms and conditions, including advance payments, and
				for such periods, but not extending beyond a date that is not more than 10
				years from the date on which such purchase, purchase commitment, or sale was
				initially made, as the President deems necessary, except that purchases or
				commitments to purchase involving higher than established ceiling prices (or if
				no such established ceiling prices exist, currently prevailing market prices)
				or anticipated loss on resale shall not be made, unless it is determined that
				supply of the materials could not be effectively increased at lower prices or
				on terms more favorable to the Government, or that such purchases are necessary
				to assure the availability to the United States of overseas supplies.
						(c)Presidential findings
							(1)In generalThe President may take the actions
				described in paragraph (2), if the President finds that—
								(A)under generally fair and equitable ceiling
				prices, for any raw or nonprocessed material, there will result a decrease in
				supplies from high-cost sources of such material, and that the continuation of
				such supplies is necessary to carry out the objectives of this title; or
								(B)an increase in cost of transportation is
				temporary in character and threatens to impair maximum production or supply in
				any area at stable prices of any materials.
								(2)Subsidy payments authorizedUpon a finding under paragraph (1), the
				President may make provision for subsidy payments on any such domestically
				produced material, other than an agricultural commodity, in such amounts and in
				such manner (including purchases of such material and its resale at a loss),
				and on such terms and conditions, as the President determines to be necessary
				to ensure that supplies from such high-cost sources are continued, or that
				maximum production or supply in such area at stable prices of such materials is
				maintained, as the case may be.
							(d)Incidental authorityThe procurement power granted to the
				President by this section shall include the power to transport and store and
				have processed and refined any materials procured under this section.
						(e)Installation of equipment in industrial
				facilities
							(1)Installation authorizedIf the President determines that such
				action will aid the national defense, the President is authorized—
								(A)to procure and install additional
				equipment, facilities, processes or improvements to plants, factories, and
				other industrial facilities owned by the Federal Government;
								(B)to procure and install equipment owned by
				the Federal Government in plants, factories, and other industrial facilities
				owned by private persons;
								(C)to provide for the modification or
				expansion of privately owned facilities, including the modification or
				improvement of production processes, when taking actions under section 301,
				302, or this section; and
								(D)to sell or otherwise transfer equipment
				owned by the Federal Government and installed under this subsection to the
				owners of such plants, factories, or other industrial facilities.
								(2)IndemnificationThe owner of any plant, factory, or other
				industrial facility that receives equipment owned by the Federal Government
				under this section shall agree—
								(A)to waive any claim against the United
				States under section 107 or 113 of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9607 and 9613); and
								(B)to indemnify the United States against any
				claim described in paragraph (1) made by a third party that arises out of the
				presence or use of equipment owned by the Federal Government.
								(f)Excess metals, minerals, and
				materials
							(1)In generalNotwithstanding any other provision of law
				to the contrary, metals, minerals, and materials acquired pursuant to this
				section which, in the judgment of the President, are excess to the needs of
				programs under this Act, shall be transferred to the National Defense Stockpile
				established by the Strategic and Critical
				Materials Stock Piling Act (50 U.S.C. 98 et seq.), when the
				President deems such action to be in the public interest.
							(2)Transfers at no chargeTransfers made pursuant to this subsection
				shall be made without charge against or reimbursement from funds appropriated
				for the purposes of the Strategic and Critical Materials Stock Piling Act (50
				U.S.C. 98 et seq.), except that costs incident to such transfer, other than
				acquisition costs, shall be paid or reimbursed from such funds.
							(g)SubstitutesWhen, in the judgement of the President, it
				will aid the national defense, the President may make provision for the
				development of substitutes for strategic and critical materials, critical
				components, critical technology items, and other industrial resources.
						304.Defense Production Act Fund
						(a)Establishment of fundThere is established in the Treasury of the
				United States a separate fund to be known as the Defense Production Act
				Fund (in this section referred to as the Fund).
						(b)Moneys
				in fundThere shall be
				credited to the Fund—
							(1)all moneys appropriated for the Fund, as
				authorized by section 711; and
							(2)all moneys received by the Fund on
				transactions entered into pursuant to section 303.
							(c)Use of fundThe Fund shall be available to carry out
				the provisions and purposes of this title, subject to the limitations set forth
				in this Act and in appropriations Acts.
						(d)Duration of fundMoneys in the Fund shall remain available
				until expended.
						(e)Fund balanceThe Fund balance at the close of each
				fiscal year shall not exceed $750,000,000, excluding any moneys appropriated to
				the Fund during that fiscal year or obligated funds. If, at the close of any
				fiscal year, the Fund balance exceeds $750,000,000, the amount in excess of
				$750,000,000 shall be paid into the general fund of the Treasury.
						(f)Fund managerThe President shall designate a Fund
				manager. The duties of the Fund manager shall include—
							(1)determining the liability of the Fund in
				accordance with subsection (g);
							(2)ensuring the visibility and accountability
				of transactions engaged in through the Fund; and
							(3)reporting to the Congress each year
				regarding activities of the Fund during the previous fiscal year.
							(g)Liabilities against fundWhen any agreement entered into pursuant to
				this title after December 31, 1991, imposes any contingent liability upon the
				United States, such liability shall be considered an obligation against the
				Fund.
						.
		8.DefinitionsSection 702 of the Defense Production Act of
			 1950 (50 U.S.C. App. 2152) is amended—
			(1)in paragraph (1), by striking
			 military equipment identified by the Secretary of Defense and
			 inserting equipment identified by the President;
			(2)by striking paragraphs (2), (4), (9), and
			 (18);
			(3)by redesignating paragraph (3) as paragraph
			 (2);
			(4)by inserting after paragraph (2), as so
			 redesignated, the following:
				
					(3)Critical technologyThe term critical technology
				includes any technology designated by the President to be essential to the
				national
				defense.
					;
			(5)by redesignating paragraphs (5) through (8)
			 as paragraphs (4) through (7), respectively;
			(6)in paragraph (6), as so
			 redesignated—
				(A)in the paragraph heading, by striking
			 defense;
				(B)by striking domestic defense
			 and inserting domestic; and
				(C)by striking graduated
			 mobilization,;
				(7)by redesignating paragraphs (10) and (11)
			 as paragraphs (8) and (9), respectively;
			(8)by inserting after paragraph (9), as so
			 redesignated, the following:
				
					(10)Guaranteeing agencyThe term guaranteeing agency
				means a department or agency of the United States engaged in procurement for
				the national defense.
					(11)Homeland securityThe term homeland security
				includes efforts—
						(A)to prevent terrorist attacks within the
				United States;
						(B)to reduce the vulnerability of the United
				States to terrorism;
						(C)to minimize damage from a terrorist attack
				in the United States; and
						(D)to recover from a terrorist attack in the
				United
				States.
						;
			(9)in paragraph (12), by striking
			 capacity and inserting base;
			(10)in paragraph (14), by striking
			 military assistance to any foreign nation and inserting
			 military or critical infrastructure assistance to any foreign nation,
			 homeland security; and
			(11)in paragraph (16)—
				(A)in subparagraph (A), by striking
			 or at the end;
				(B)in subparagraph (B), by striking the period
			 and inserting a semicolon; and
				(C)by adding at the end the following:
					
						(C)the movement of individuals and property by
				all modes of civil transportation; or
						(D)other national defense programs and
				activities.
						.
				9.Voluntary agreements and plans of action
			 for national defenseSection
			 708 of the Defense Production Act of 1950 (50 U.S.C. App. 2158) is
			 amended—
			(1)in subsection (c)—
				(A)in paragraph (1), by striking
			 defense of the United States and all that follows through the
			 period and inserting national defense.; and
				(B)by adding at the end the following:
					
						(3)Upon a determination by the President, on a
				nondelegable basis, that a specific voluntary agreement or plan of action is
				necessary to meet national defense requirements resulting from an event that
				degrades or destroys critical infrastructure—
							(A)an
				individual that has been delegated authority under paragraph (1) with respect
				to such agreement or plan shall not be required to consult with the Attorney
				General or the Federal Trade Commission under paragraph (2)(B); and
							(B)the President shall publish a rule in
				accordance with subsection (e)(2)(B) and publish notice in accordance with
				subsection (e)(3)(B) with respect to such agreement or plan as soon as is
				practicable under the
				circumstances.
							;
				(2)in subsection (f)(2)—
				(A)by striking two years each
			 place that term appears and inserting 5 years; and
				(B)by striking two-year and
			 inserting 5-year; and
				(3)by striking subsection (n) and inserting
			 the following:
				
					(n)Exemption from Advisory Committee Act
				provisionsNotwithstanding
				any other provision of law, the Federal Advisory Committee Act (5 U.S.C. App.)
				and any other provision of Federal law relating to advisory committees shall
				not apply to—
						(1)the consultations referred to in subsection
				(c)(1); or
						(2)any activity conducted under a voluntary
				agreement or plan of action approved pursuant to this section that complies
				with the requirements of this
				section.
						.
			10.Employment of personnel; appointment
			 policies; nucleus executive reserve; use of confidential information by
			 employees; printing and distribution of reportsSection 710 of the Defense Production Act of
			 1950 (50 U.S.C. App. 2160) is amended—
			(1)in subsection (b)—
				(A)in paragraph (2), by striking clause
			 (iii);
				(B)by striking paragraph (4);
				(C)by redesignating paragraphs (5) through (8)
			 as paragraphs (4) through (7), respectively; and
				(D)in paragraph (6), as so redesignated, by
			 striking At least and all that follows through
			 survey and inserting The Director of the Office of
			 Personnel Management shall carry out a biennial survey of;
				(2)in subsection (c), by striking the third
			 sentence;
			(3)in subsection (d), by striking
			 needed; and all that follows through the period and inserting
			 needed.; and
			(4)in subsection (e)—
				(A)in the first sentence, by striking
			 emergency and inserting national defense emergency, as
			 determined by the President; and
				(B)by striking the third sentence.
				11.Defense Production Act
			 CommitteeSection 722 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2171) is amended to read as
			 follows:
			
				722.Defense Production Act Committee
					(a)Committee establishedThere is established the Defense Production
				Act Committee (in this section referred to as the Committee),
				which shall advise the President on the effective use of the authority under
				this Act by the departments, agencies, and independent establishments of the
				Federal Government to which the President has delegated authority under this
				Act.
					(b)Membership
						(1)In generalThe members of the Committee shall
				be—
							(A)the head of each Federal agency to which
				the President has delegated authority under this Act; and
							(B)the Chairperson of the Council of Economic
				Advisors.
							(2)ChairpersonThe President shall designate 1 member of
				the Committee as the Chairperson of the Committee.
						(c)Executive director
						(1)In generalThe President shall appoint an Executive
				Director of the Defense Production Act Committee (in this section referred to
				as the Executive Director), who shall—
							(A)be responsible to the Chairperson of the
				Committee; and
							(B)carry out such activities relating to the
				Committee as the Chairperson may determine.
							(2)AppointmentThe appointment by the President shall not
				be subject to the advice and consent of the Senate.
						(3)CompensationFor pay periods beginning on or after the
				date on which each Chairperson is appointed, funds for the pay of the Executive
				Director shall be paid from appropriations to the salaries and expenses account
				of the department or agency of the Chairperson of the Committee. The Executive
				Director shall be compensated at a rate of pay equivalent to that of a Deputy
				Assistant Secretary (or a comparable position) of the Federal agency of the
				Chairperson of the Committee.
						(d)ReportNot later than the end of the first quarter
				of each calendar year, the Committee shall submit to the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives a report signed by each member of the
				Committee that contains—
						(1)a review of the authority under this Act of
				each department, agency, or independent establishment of the Federal Government
				to which the President has delegated authority under this Act;
						(2)recommendations for the effective use of
				the authority described in paragraph (1) in a manner consistent with the
				statement of policy under section 2(b);
						(3)recommendations for legislation,
				regulations, executive orders, or other action by the Federal Government
				necessary to improve the use of the authority described in paragraph (1);
				and
						(4)recommendations for improving information
				sharing between departments, agencies, and independent establishments of the
				Federal Government relating to all aspects of the authority described in
				paragraph (1).
						(e)Federal Advisory Committee
				ActThe provisions of the
				Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
				Committee.
					.
		12.Annual report on impact of offsets
			(a)Annual reportTitle VII of the Defense Production Act of
			 1950 (50 U.S.C. App. 2151 et seq.) is amended by adding at the end the
			 following:
				
					723.Annual report on impact of offsets
						(a)Report required
							(1)In generalThe President shall submit to the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives, a detailed annual report on
				the impact of offsets on the defense preparedness, industrial competitiveness,
				employment, and trade of the United States.
							(2)Duties of the secretary of
				commerceThe Secretary of
				Commerce (hereafter in this subsection referred to as the
				Secretary) shall—
								(A)prepare the report required by paragraph
				(1);
								(B)consult with the Secretary of Defense, the
				Secretary of the Treasury, the Secretary of State, and the United States Trade
				Representative in connection with the preparation of such report; and
								(C)function as the President's Executive Agent
				for carrying out this section.
								(b)Interagency studies and related
				data
							(1)Purpose of reportEach report required under subsection (a)
				shall identify the cumulative effects of offset agreements on—
								(A)the full range of domestic defense
				productive capability (with special attention paid to the firms serving as
				lower-tier subcontractors or suppliers); and
								(B)the domestic defense technology base as a
				consequence of the technology transfers associated with such offset
				agreements.
								(2)Use of dataData developed or compiled by any agency
				while conducting any interagency study or other independent study or analysis
				shall be made available to the Secretary to facilitate the execution of the
				Secretary's responsibilities with respect to trade offset and countertrade
				policy development.
							(c)Notice of offset agreements
							(1)In generalIf a United States firm enters into a
				contract for the sale of a weapon system or defense-related item to a foreign
				country or foreign firm and such contract is subject to an offset agreement
				exceeding $5,000,000 in value, such firm shall furnish to the official
				designated in the regulations promulgated pursuant to paragraph (2) information
				concerning such sale.
							(2)RegulationsThe information to be furnished under
				paragraph (1) shall be prescribed in regulations promulgated by the Secretary.
				Such regulations shall provide protection from public disclosure for such
				information, unless public disclosure is subsequently specifically authorized
				by the firm furnishing the information.
							(d)Contents of report
							(1)In generalEach report under subsection (a) shall
				include—
								(A)a net assessment of the elements of the
				industrial base and technology base covered by the report;
								(B)recommendations for appropriate remedial
				action under the authority of this Act, or other law or regulations;
								(C)a summary of the findings and
				recommendations of any interagency studies conducted during the reporting
				period under subsection (b);
								(D)a summary of offset arrangements concluded
				during the reporting period for which information has been furnished pursuant
				to subsection (c); and
								(E)a summary and analysis of any bilateral and
				multilateral negotiations relating to the use of offsets completed during the
				reporting period.
								(2)Alternative findings or
				recommendationsEach report
				required under this section shall include any alternative findings or
				recommendations offered by any departmental Secretary, agency head, or the
				United States Trade Representative to the Secretary.
							(e)Utilization of annual report in
				negotiationsThe findings and
				recommendations of the reports required by subsection (a), and any interagency
				reports and analyses shall be considered by representatives of the United
				States during bilateral and multilateral negotiations to minimize the adverse
				effects of
				offsets.
						.
			(b)Technical and conforming
			 amendments
				(1)Defense Production Act Amendments of
			 1992Section 123(c)(1)(C) of
			 the Defense Production Act Amendments of 1992 (50 U.S.C. App. 2099 note) is
			 amended by striking section 309(a) of the Defense Production Act of 1950
			 (50 U.S.C. App. 2099(a)) and inserting section 723(a) of the
			 Defense Production Act of 1950.
				(2)American Homeownership and Economic
			 Opportunity Act of 2000Section 1102(2) of the American
			 Homeownership and Economic Opportunity Act of 2000 (31 U.S.C. 1113 note) is
			 amended by striking 309 of the Defense Production Act of 1950 (50 U.S.C.
			 App. 2099) and inserting 723 of the Defense Production Act of
			 1950.
				(3)Defense Production Act Amendments of
			 2003Section 7(a) of the
			 Defense Production Act Amendments of 2003 (50 U.S.C. App. 2099 note) is amended
			 by striking section 309(a) of the Defense Production Act of 1950 (50
			 U.S.C. App. 2099(a)) and inserting section 723(a) of the Defense
			 Production Act of 1950.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
